DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 2a-2d should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  The specification at page 6, lines 1-17, explains the aspect ratio feature of the application. The section states: “The aspect ratio in this case refers to the ratio between the maximum vertical extent of the opening and the minimum lateral extent.”. This seems to imply a relationship of-
Vertical extent : lateral extent.
The section goes on to state: “The opening is thus at least as deep as it is wide. Preferably, the aspect ratio is at most 1:1.5 or at most10 1:2.”. This seems to imply a relationship of-
Lateral extent : vertical extent, as the depth can be more than the width.
.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 at lines 3-4 states “…to at least 70%...” which would appear to more clearly be stated as “…to have at least 70%...”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the energizing region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. As no energizing region is established in claim 1 it is unclear which region is being referred to.
For purposes of examination the limitation will be understood to read “a energizing region”.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Muller et al. (WO2015/154975, US 2017/0054271 used as a substantial translation thereof).
With respect to claim 1, Muller discloses a semiconductor laser diode (fig.6, fig.7) having - a semiconductor sequence (fig.6/7 at least #12/13) having an active region (fig.6/7 #12) 5intended to generate radiation (inherent function of the active region in a laser); a radiation output surface (fig.6/7 front side), which extends perpendicularly to a main extent plane of the active region (fig.6/7 in/out direction); a main surface (fig.6/7 bottom surface of #12), which delimits the semiconductor layer sequence in the vertical direction;  10a contact layer (fig.6/7 can be either of #13/3 – semiconductor contact layer, or #43 metal contact) which is adjacent to the main surface (fig.6/7 #3/43 adjacent bottom of #12); and a heat-dissipating layer (fig.6/7 #2), which is arranged in regions on a side of the contact layer facing away from the active region (fig.6/7 faces away from #12), the contact layer being exposed in places for external 15electrical contacting of the semiconductor laser diode (fig.6/7 #3 exposed at center, #43 exposed at bottom for electrical connection).  

With respect to claim 3, Muller discloses the heat-dissipating layer contains diamond-like carbon, a carbide, a nitride or an oxide ([0021]).  
5withr  With respect to claim 11, Muller discloses a vertical extent of the heat-dissipating layer varies (fig.7 #2).  
With respect to claim 14, Muller discloses a thermal barrier layer (fig.6 #5, based on using SiOx, [0032], see Applicant spec pg.17 lines 1-4) is arranged on the semiconductor layer sequence outside the energizing region (fig.6 #5 itself creates an energized region in the aperture and is therefore outside of this region as it is disposed on either side thereof).  
With respect to claim 16, Muller discloses a30With  semiconductor component having a semiconductor laser diode (fig.6/7), the semiconductor laser diode comprising a semiconductor sequence having an active region intended to generate radiation (fig.6/7 at least #11/12, #12 is active), a radiation output surface (fig.6/7 front face) which extends perpendicularly to a main extent plane of the active region (fig.6/7 in out of page), a main surface which delimits the semiconductor layer sequence in the vertical direction (fig.6/7 bottom of #12), a contact layer (fig.6/7 either of #3 or #43) which is adjacent to the main surface; a heat-dissipating layer (fig.6/7 #2) which is arranged in regions on a side of the contact layer facing away from the active region (fig.6/7 #2 faces away from #12); and a heat sink (fig.23 #8, [0109] stating it can be used with all embodiments), the semiconductor laser diode being fastened on the heat sink by a connecting medium (fig.23 #6), the connecting medium being directly adjacent to the heat-dissipating layer 35and the contact layer (fig.23).  
With respect to claim 23, Muller discloses the heat-dissipating layer has at least two times as great a thermal conductivity as the connecting medium ([0109] AuSN, ~50 W/K*m spec pg.14 lines 15-19, vs 200 W/K*m for the spreader [0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
With respect to claim 5, Muller teaches the device outlined above, including the heat-dissipating layer comprises at least one opening (fig.6/7 aperture in #2) in which the contact layer is exposed, thePCT/EP2018/075486- 23 - 2017P01085WOUS opening of the heat-dissipating layer having a lateral extent : vertical extent which is close to equal but not clearly disclosed as such. Muller therefore does not teach an aspect ratio of at most 1:1.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ~1:1 ratio of width : depth of the opening of Muller to be 1:1 as a matter of engineering 
With respect to claim 10, Muller teaches the device outlined above, including the heat dissipating layer to be a width of 30um ([0025]), but does not teach a width of 10um such that any point in the heat-dissipating layer is at most 10 um away from the contact layer in a plan view of the semiconductor laser diode.  It is well known in the art that the dimensions of the heat spreader in contact with the heat source directly affects the amount of heat sinking/dissipating. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a width of 10um for the heat dissipating layer of Muller as a means of optimizing the amount of heat sinking/dissipating from the surface of the laser device in order to control the temperature distribution (see MPEP 2144.05 II A/B).


Claims 4, 6-9, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Lauer et al. (US 2014/0334508).
With respect to claim 4, Muller teaches the device outlined above 25with in a plan view of the semiconductor laser diode, the heat-dissipating layer is arranged to have a portion of its area within an energizing region, in which the 30contact layer injects charge carriers through the main surface into the semiconductor layer sequence (fig.6 portion of #2 inside aperture of #5 at corners of #3). Muller does not teach the heat-dissipating layer is arranged to at least 70% of its total area inside an energizing region. Lauer teaches a related laser diode (fig.2b) with a heat-dissipating layer (fig.2b/3a #3,4) which overlaps at least 70% with an energizing region (fig.2b/3a #29) formed via carrier injection ([0071]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to 
With respect to claim 6, Muller teaches the device outlined above, but does not teach a material coverage of the contact layer with the heat-dissipating layer decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface.  Lauer further teaches the heat dissipating layer to decrease coverage on average starting from a main emission axis with an increasing distance from the main emission axis (fig.8 by use of holes within the dissipating material) and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface (fig.3a #3,4 taper, output side #11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat dissipating layer of Muller to decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface as demonstrated by Lauer in order to homogenize the temperature distribution (Lauer, [0080]).
Claims 7 and 8 are rejected for the same reasons outlined in the rejection of claim 6 above.
With respect to claim 9, Muller teaches the device outlined above, including the heat-dissipating layer comprises subregions (fig.6/7 left/right #2) 30separated from one another at least in places. Muller does not teach a spacing of the subregions increasing with an increasing distance from the radiation output surface and/or an extent of the subregions decreasing along the main emission axis.  Lauer further teaches subregions of the heat dissipating layer (fig.3a #3,4 can be split into top/bottom regions) which decrease along the main emission axis (fig.3a via taper). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat 
With respect to claim 12, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from the radiation output surface.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the radiation output surface (fig.10e #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.
15 With respect to claim 13, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from a main emission axis.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the main emission axis (fig.10c #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Takado et al. (US 9444225).
With respect to claim 15, Muller teaches the device outlined above, but does not teach the thermal barrier layer is arranged inside the contact layer in the vertical direction.  Takado teaches a laser device (fig.2) which includes a thermal barrier layer (fig.2 #4 SiOx) which is arranged inside of a contact .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach art related to the claimed invention:
US 2011/0243169, 2010/0284434, 9281656, 11011887, 2006/0176924, 6636539, 10193303.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOD T VAN ROY/Primary Examiner, Art Unit 2828